           Case 1:21-cv-01757-BAH Document 7 Filed 07/02/21 Page 1 of 1




      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

WASHINGTON METROPOLITAN AREA              )
TRANSIT AUTHORITY,                        )
                                          )
             Plaintiff,                   )
       v.                                 )
                                          )
                                          ) Civil Action No. 21-1757
                                          )
7,360 SQUARE FEET OF LAND, MORE OR        )
LESS, SITUATE IN THE DISTRICT OF          )
COLUMBIA (KNOWN AS 2500 28TH STREET )
NE AND 2510 BLADENSBURG ROAD NE),         )
and                                       )
                                          )
2510 BLADENSBURG ROAD LLC, et al.,        )
                                          )
              Defendants.                 )
_________________________________________ )



                             ORDER DIRECTING CLERK TO
                          DEPOSIT FUNDS INTO COURT REGISTRY

        Upon the Ex Parte Application by Plaintiff Washington Metropolitan Area Transit Authority

for Order to Deposit Funds representing the estimated just compensation in this eminent domain

action into the Court Registry, and good cause appearing:

        IT IS HEREBY ORDERED that the Application is GRANTED.

        IT IS FURTHER ORDERED that the Clerk of the Court shall accept the deposit of

$1,060,000.00 tendered by WMATA, and shall deposit these funds into an interest bearing account

under the terms and conditions set forth in Federal Rule of Civil Procedure 67; and

        IT IS FURTHER ORDERED that the Clerk of the Court shall remit a copy of this signed

order to all counsel of record in this case.

Dated: July 2, 2021                                          ________________________________
                                                             BERYL A. HOWELL
                                                             Chief Judge
